Citation Nr: 0707630	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased evaluation for residuals of a 
fracture C6 vertebra with degenerative changes, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 until August 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 and December 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Migraine headaches were incurred in or aggravated by 
active military service.

2.  A separate evaluation for degenerative arthritis of the 
neck and residuals of a fractured C6 vertebra would violate 
the rule against pyramiding.

3.  The veteran's residuals of a fractured C6 vertebra is not 
shown to manifest with forward flexion of the cervical spine 
of 15 degrees or less or favorable ankylosis of the entire 
cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
migraines have been approximated.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2006)

2.  The criteria for a separate evaluation for arthritis of 
the neck and residuals of a fractured C6 vertebra have not 
been met.  38 C.F.R. §§ 4.14, 4.25, 4.71a, Diagnostic Codes 
5003, 5235 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured C6 vertebra with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, 
Diagnostic Code 5235 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2003 
and July 2004.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and that an effective date will be 
assigned if an increased evaluation is awarded.  Although the 
RO did not advise the veteran of such information, because 
the claim for service connection is being granted, the RO 
will, upon issuance of this decision, assign a disability 
rating and an effective date for service connection.  The 
claim for an increased rating is being denied and as such, no 
effective date will be assigned.  Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records 
and lay statements are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with his claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for migraine headaches, 
including as secondary to the service connected residuals of 
a fractured C6 vertebra. The Board finds the evidence is at 
an approximate balance and the appeal will be granted. Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

Service medical records reflect two motor vehicle accidents.  
In December 1971, the veteran was seen after an accident 
during which his head hit the windshield and was diagnosed 
with a simple concussion.  Shortly afterwards, in February 
1972, the veteran was treated for a fractured C6 vertebra 
after a motor vehicle accident.  The veteran was hospitalized 
and was discharged to a Medical Holding Company in March 
1972.  An August 1972 service medical record reflected 
complaints of sore neck, dizziness and headaches.  An August 
1972 sick slip indicates the veteran received a laceration to 
the left side of the skull during a fight.  An x-ray 
performed at that time was within normal limits.  However, 
there were no further complaints, treatment or diagnoses for 
headaches.  For example, the August 1973 examination 
performed in connection with the veteran's separation from 
service noted no abnormalities other than an identifying body 
mark, scar or tattoo.  

During a December 1981 Board hearing concerning a prior claim 
for benefits, the veteran reported serious migraines which 
occurred every time he had neck pain.  The veteran indicated 
he was referred to a different VA facility for treatment of 
these headaches around July 1981.  Subsequently, in January 
1982, the veteran underwent a VA examination.  During this 
examination, the veteran complained of migraine headaches.  
He reported the headaches began nine months prior to the date 
of the examination.  The examiner noted a history of several 
motor vehicle accidents, including accidents during service 
and an accident 2 years prior to the examination (i.e. 
approximately 1980).  The veteran related the pain was 
chiefly over the left eye and on the left side of the head.  
He denied nausea but reported seeing spots.  The headaches 
occurred daily and lasted from a few seconds to a few 
minutes.  The examiner noted that brain scans and x-rays 
performed by the VA were negative.  The diagnosis was history 
of headaches, probably post traumatic. 

The veteran underwent a VA neurological examination in 
January 1983 to assess the presence and severity of any 
headache disorder.  The veteran related he fractured a 
cervical vertebra after an inservice accident.  He reported 
another automobile accident in 1978 which aggravated his neck 
difficulty.  The veteran complained of cold weather causing 
severe spasms and migraine headaches.  He indicated he was 
examined at the hospital for his headaches and asserted the 
headaches were related to his accident.  He described the 
headache as starting with visual disturbance quickly followed 
by a dull ache and throbbing.  The headaches lasted for 
several days.  Clinical examination found no impairment.  The 
diagnosis was migraine headaches and the examiner reported 
the headaches were due to the service connected fracture of 
the cervical vertebra.

In June 2003 the veteran was seen for a neurological 
consultation at a private facility.  The physician noted the 
veteran was involved in a motor vehicle accident in 1972 from 
which he had a loss of consciousness and injury to his neck 
with a compression fracture of the body of C6.  The physician 
related the veteran never had headaches before the accident 
but since the accident had migraine type headaches.  The 
veteran indicated the headaches used to occur approximately 
once a month but over the past ten years they occurred once a 
week.  The headaches were located in the bilateral temples 
with photophobia, phonophobia and difficulty functioning.  
Visual floaters were noted and a throbbing sensation was 
described.  The physician noted a 1983 VA examiner related 
the headaches were related to the compression fracture.  
Clinical examination revealed the cranial nerves were intact, 
motor tone was normal, strength was normal, sensory was 
intact and coordination was normal.  The impression was 
migraines.  The physician reported that there was clear 
evidence of an injury in 1972 involving loss of consciousness 
and a cervical compression fracture.  As the veteran never 
had headaches prior to the accident but had them since the 
accident it was the physician's opinion that the migraine 
headaches were likely a result of the accident.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, and as is noted above, where there exists an 
approximate balance of evidence for and against the claim, VA 
is required to accord the benefit of the doubt to the 
claimant.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  While there are clearly gaps in the evidence 
demonstrating a lack of treatment for headaches, the veteran 
has also submitted lay statements documenting continuous 
complaints of headaches.  D.W.K., a fellow service member 
attested to the veteran's complaints of headaches during 
service and J.S., the veteran's spouse, related the veteran 
had headaches which worsened over the course of their 
marriage.  The veteran's spouse and friend are competent to 
provide lay evidence in reporting symptoms such as headaches.  
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Furthermore, subsequent medical records have related the 
headaches to the inservice accident or the fractured vertebra 
sustained in this accident.  Thus, because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will be applied, and service connection 
will be granted for migraine headaches. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Increased Rating

The RO granted service connection for residuals of a fracture 
of the C6 vertebre with degenerative changes in an October 
1973 rating decision.  At that time a noncompensable rating 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299.  
Subsequently, a November 1975 rating decision gated a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5285.  In June 2004, the veteran applied for service 
connection for arthritis of the neck.  The veteran's 
disability was recharacterized as residuals of a fracture of 
the C6 vertebrae with degenerative changes and is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5235.  

The veteran in part appeals the combination of the residuals 
of a fracture of the C6 vertebra with the arthritis of the 
cervical spine and requested an examination to evaluate the 
arthritis separate from the residuals of a fractured C6 
vertebra.  Consideration has been given to assigning separate 
ratings for the arthritis disability.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  One exception to this general rule, 
however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261. 
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable 
Diagnostic Code for degenerative arthritis, refers to the 
limitation of motion Diagnostic Codes for the specific joint 
or joints involved.  In the present case, degenerative 
arthritis of the cervical spine would therefore be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  It is only when there is a noncompensable rating 
based upon limitation of motion that an evaluation based upon 
x-ray evidence may be warranted under Diagnostic Code 5003.  
However, the veteran is already in receipt of an evaluation 
under the General Rating Formula for Diseases and Injuries of 
the Spine and as such, an additional, separate rating for 
arthritis examining the same symptoms would violate the 
provisions of 38 C.F.R. § 4.14, which prohibit such 
pyramiding.  Furthermore, the Board notes that the veteran's 
residuals of a C6 vertebra fracture were previously evaluated 
under the Diagnostic Code for traumatic arthritis.  
Therefore, a separate evaluation for arthritis is not 
warranted.  Although separate ratings are not for application 
in the present matter, the Board also evaluated whether an 
increased disability rating was warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including vertebral fractures and 
dislocations evaluated under Diagnostic Code 5235, provides 
for the assignment of disability ratings based upon a General 
Rating Formula for Diseases and Injuries of the Spine.  This 
formula assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a 20 percent evaluation is for 
assignment upon a showing of forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or a combined range of motion not greater than 170 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is for assignment for forward flexion of 
the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation contemplates a finding of unfavorable ankylosis of 
the entire cervical spine, a clinical finding not shown to be 
present in the veteran's case.  An evaluation in excess of 40 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 percent evaluation and 
unfavorable ankylosis for the entire spine for a 100 percent 
evaluation.  

The veteran underwent a VA examination in October 2004 to 
assess the severity of his disability.  The veteran 
complained of neck pain, stiffness and decreased motion of 
the neck and described radiation throughout the spine, lower 
back, shoulders and upper extremities.  He indicated that 
pain would be severe a minimum of 4 days per month and lasted 
3-4 days in duration.  Weather exacerbated the pain.  He 
denied bladder and bowel complaints.  He denied use of a neck 
brace or any assistive devices for ambulation.  He related 
that the pain prevented him from performing life activities, 
such as bending over, driving, and other physical activity.  

Clinical examination revealed position and light tough were 
intact.  Deep tendon reflexes were +2 in the upper 
extremities and grasp and opposing thumbs to fingers 
presented no difficulty.  There was flexion from 0-40 
degrees; extension from 0-10 degrees; right lateral flexion 
from 0-20 degrees; left lateral flexion from 0-25 degrees; 
right rotation from 0-30 degrees; and, left rotation from 0-
30 degrees.  There was no spasm of the paracervical 
musculature to palpation.  The range of motion was noted to 
be difficult to accurately assess due to complaints of 
discomfort and the girth of the veteran's neck.  Gait was 
antalgic but the veteran was able to go from heel strike to 
foot flat and toe off without difficulty.  The examiner noted 
the veteran did not tire, lose endurance, or become prostate 
during the repetitive movements of the physical examination.  
There was tenderness of the cervical spine while testing was 
in progress.  X-rays performed in connection with the 
examination reflected moderate degenerative changes and an 
old compression fracture at C6.  There was disc space 
narrowing and foraminal encroachment at C5-6 and C6-7.  

The veteran has not submitted additional evidence reflecting 
findings for the limitation of motion of the neck.  

The record reflects the veteran requested a reexamination as 
the October 2004 examiner did not review the claims file.  
However, the examiner noted he reviewed prior VA 
examinations, one for the spine and one for a laceration of 
the finger.  The examiner also searched the electronic file 
and noted there were no x-rays on file.  The examiner took a 
thorough history, performed a detailed examination and 
provided findings concerning the current severity of the 
veteran's disability.  Further medical inquiry would likely 
not result in any clinical data which would be of assistance 
to this inquiry.  

Considering the evidence in light of the rating criteria, the 
Board finds an increased evaluation is not warranted.  
Specifically, the veteran retains motion in his neck greater 
than the required 15 degrees or less of forward flexion.  Nor 
was there any indication the veteran had favorable ankylosis 
of the entire spine.  

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code.  In this regard, 
the Board notes the veteran's residuals of a fracture of the 
cervical spine have not been characterized as intervertebral 
disc syndrome.  As such the schedular criteria used to 
evaluate intervertebral disc syndrome are not for application 
in this case. 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Service connection for migraines is granted.

An evaluation in excess of 20 percent for residuals of a 
fractured C6 vertebra with degenerative changes is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


